UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File number 0-15641 CALIFORNIA FIRST NATIONAL BANCORP (Exact name of registrant as specified in its charter) California 33-0964185 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 18201 Von Karman Avenue, Suite 800, Irvine, CA92612 (Address of principal executive offices) Registrant's telephone number, including area code:(949) 255-0500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act YesoNoþ Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities andExchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer and smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated fileroNon-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The aggregate market value of the Common Stock held by non-affiliates of the Registrant as of December 31, 2011 was $37,273,118.Number of shares outstanding as of September 7, 2012:Common Stock 10,447,227. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates information by reference from Registrant's definitive Proxy Statement to be filed with the Commission within 120 days after the close of the Registrant's fiscal year ended June 30, 2012. TABLE OF CONTENTS PART I Item 1. Business 2-11 Item 1A. Risk Factors 11-15 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 15 PART II Item 5. Market for Company's Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 16-17 Item 6. Selected Financial Data 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 19-28 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 29-30 Item 8. Financial Statements and Supplementary Data 30-53 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item 9A. Controls and Procedures 54 Item 9B. Other Information 54 PART III Item 10. Directors, Executive Officers and Corporate Governance 55 Item 11. Executive Compensation 55 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 55 Item 13. Certain Relationships and Related Transactions, and Director Independence 55 Item 14. Principal Accountant Fees and Services 55 PART IV Item 15. Exhibits and Financial Statement Schedules 55-56 Signatures 57 1 PART I ITEM 1. BUSINESS California First National Bancorp, a California corporation (the “Company”), is a bank holding company headquartered in Orange County, California with a bank subsidiary, California First National Bank (“CalFirst Bank” or the “Bank”) and leasing subsidiary, California First Leasing Corp (“CalFirst Leasing”).The primary business of the Company is leasing and financing capital assets, while CalFirst Bank also participates in the syndicated commercial loan market, provides business loans to fund the purchase of assets leased by third parties, including CalFirst Leasing, and offers commercial loans directly to businesses.CalFirst Bank gathers deposits from a centralized location primarily through posting rates on the Internet.All banking and other operations are conducted from one central location. Forward-Looking Statements This Form 10-K contains forward-looking statements.Forward-looking statements include, among other things, information concerning our possible future consolidated results of operations, business and growth strategies, financing plans, our competitive position and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by forward-looking words such as “anticipate”, “believe”, “could”, “estimate”, “expect”, “intend”, “plan”, “may”, “should”, “will”, “would”, “project” and similar expressions.These forward-looking statements are based on information currently available to us and are subject to inherent risks and uncertainties, and certain factors could cause actual results to differ materially from those anticipated. Some of the risks and uncertainties that may cause our actual results or performance to differ materially from such forward-looking statements are included in “Item1A. Risk Factors” of this report.All forward-looking statements are qualified in their entirety by this cautionary statement and the Company undertakes no obligation to revise or update any forward-looking statements to reflect events or circumstances arising after the date on which they were made. Leasing Activities At June 30, 2012, leases accounted for 75% of the Company’s net investment in leases and loans.The Company leases and finances most capital assets used by businesses and organizations, with a focus on high technology systems and other mission critical assets.The leases are structured individually and can accommodate a variety of our customers’ objectives.In addition to computer systems and networks, property leased includes automated manufacturing and distribution management systems, production systems, printing presses and warehouse distribution systems.Telecommunications systems include digital private branch equipment and switching equipment as well as voice over Internet protocol (“VoIP”) systems, wireless networks and satellite tracking systems.Retail point-of-sale and inventory tracking systems often integrate computers, scanners and software.Other electronic equipment leased includes robotic surgical systems, ultrasound and medical imaging systems, computer-based patient monitoring systems, testing equipment, and copying equipment.In addition, the Company leases a wide variety of non-high technology property, including oil and gas production equipment, machine tools, school buses, trucks, exercise equipment and office and dormitory furniture.Of the leases booked in fiscal 2012, approximately 36% involved computer equipment and software, 15% manufacturing and distribution equipment, 9% furniture and fixtures, 9% yellow equipment, 7% transportation equipment, 6% exercise equipment and 5% medical equipment. CalFirst Leasing and CalFirst Bank provide leasing and financing to customers throughout the United States and across a breadth of industries and disciplines, including commercial, industrial and financial companies, as well as government and non-profit entities.The average size of the lease transactions booked during fiscal 2012 was approximately $560,000, compared with $535,000 during fiscal 2011.Two customers accounted for 7% and 5%, respectively, of the property cost subject to leases booked during fiscal 2012,whilein fiscal 2011 another customer accounted for 9% and in fiscal 2010 one customer accounted for 27% of leases booked in that year.Leases primarily are originated directly through a centralized marketing program and direct delivery channels, although since fiscal 2010 a portion of leases have been acquired through other banks or origination sources.The marketing program includes a confidential database of current and potential users of business property, a training program to introduce new marketing employees to leasing, and in-house computer and telecommunication systems.The marketing programs have been augmented through the expanded use of web sites and the Internet to identify and communicate with potential customers.Prospect management software is utilized to enhance the productivity of the sales effort. Specific information about potential customers is entered into a confidential database accessible to sales professionals and their managers that allows them to efficiently focus on the most likely purchaser or lessee of capital assets.The prospect management system and an integrated in-house telecommunications system permit sales management to monitor account executive activity, daily prospect status and pricing information.The ability to monitor account activity and offer immediate assistance in negotiating or pricing a transaction makes it possible to be responsive to customers and prospects. 2 Leases generally are for initial terms ranging from two to five years. Substantially all leases are non-cancelable "net" leases which contain "hell-or-high-water" provisions under which the lessee must make all lease payments regardless of any defects in the property, and which require the lessee to maintain and service the property, insure the property against casualty loss and pay all property, sales and other taxes.CalFirst Leasing or the Bank retain ownership of the property on leases they originate, and in the event of default by the lessee, they may declare the lessee in default, accelerate all lease payments due under the lease and pursue other available remedies, including repossession of the property.Upon the expiration of the lease term, the lessee typically has an option, which is dependent upon each lease's defined end of term options, to either purchase the property at a negotiated price, or in the case of a "conditional sales contract," at a predetermined minimum price, or to renew the lease.If the original lessee does not exercise the purchase option, once the leased property is returned, CalFirst Leasing or CalFirst Bank will seek to sell the leased property. Through its lease purchase operations, CalFirst Bank purchases lease receivables on a non-recourse basis from other intermediaries.All banks or lessors from whom the Bank purchases lease receivables are subject to an individual credit review and investigation by the Bank and must be approved by the Bank’s board of directors prior to establishing a discounting relationship.The Bank generally does not assume any obligations as lessor for these transactions, and the original lessor retains ownership of any underlying asset, with the Bank taking a priority first lien position. Periodically, the Bank will purchase a whole lease and assume the role as lessor and take a residual interest in the property subject to such lease. The Bank verifies the completeness of all lease documentation prior to purchase, to confirm that all documentation is correct and secure, that liens have been perfected, and legal documentation has been filed as appropriate. Leases purchased from unaffiliated third parties during fiscal 2012 aggregated to $36.1 million, or 21% of total leases booked.In fiscal 2011, purchased leases of $43.4 million represented 28% of total bookings, and included a $6.3 million investment in a residual interest in the subject property. The Company conducts the leasing business in a manner designed to minimize risk, however, we are subject to risks through the investment in lease receivables held in our own portfolios, lease transactions-in-process, and residual investments.We do not purchase leased property until we have received a binding non-cancelable lease from the customer.A portion of lease originations are discounted to banks or finance companies on a non-recourse basis at fixed interest rates that reflect the customers' financial condition. The lender to which a lease has been assigned has no recourse against the Company, unless we are in default under the terms of the agreement by which the lease was assigned.The institution to which a lease has been assigned may take title to the leased property, but only in the event the lessee fails to make lease payments or otherwise defaults under the terms of the lease.If this occurs, the Company may not realize our residual investment in the leased property. Lease Portfolio During the fiscal years ended June 30, 2012, 2011 and 2010, 95%, 99% and 85%, respectively, of the total dollar amount of new leases completed by the Company were retained in the Company’s portfolios, with the balance of such leases in each fiscal year discounted to unaffiliated financial institutions.Approximately 50% of the new leases booked by CalFirst Leasing were assigned to CalFirst Bank in fiscal 2012 and 2011. Pursuant to bank regulations, CalFirst Bank can purchase no more than 50% of the extensions of credit originated by CalFirst Leasing during the preceding 12 calendar months. The Company applies a portfolio management system intended to develop portfolios with different risk/reward profiles.Each lease transaction held must meet or exceed certain credit or profitability requirements established, on a case-by-case basis, by the credit committee for the portfolio.The Bank’s strategy is to develop a conservative, diversified portfolio of leases with high credit quality lessees.The Bank’s credit committee has established underwriting standards and criteria for the lease portfolio and performs an independent credit analysis and due diligence on each lease transaction originated or purchased.The committee applies the same underwriting standards to all leases, regardless of how they are sourced.Through the use of non-recourse financing, the Company avoids risks that do not meet our risk/reward requirements.Certain portfolios hold leases where the credit profile of the lessee or the value of the underlying leased property is not acceptable to other financial institutions. 3 The table below presents the discounted minimum lease payments receivable (“Net Lease Receivable") related to leases retained in the Company’s portfolios at June 30, 2012, 2011 and 2010, respectively.Of the Bank’s Net Lease Receivable, approximately 48%, 46% and 66%, respectively, represented leases originated directly by the Bank, with 28% and 23% of the Bank’s Net Lease Receivables at June 30, 2012 and 2011, respectively, related to leases purchased from unaffiliated parties. (dollars in thousands) Years ended June 30, Net Lease Percent of Net Lease Percent of Net Lease Percent of Receivable Total Receivable Total Receivable Total California First National Bank $ 86
